                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                         DEVIN LEE JAMES SCHMIDT,
                                   6                                                           Case No. 20-cv-00219-YGR (PR)
                                                         Petitioner,
                                   7                                                           ORDER TO SHOW CAUSE
                                                  v.
                                   8
                                         RALPH DIAZ, Secretary of California
                                   9     Department of Corrections and
                                         Rehabilitation (“CDCR”),
                                  10
                                                         Respondent.
                                  11
                                               Petitioner, a state parolee, has filed this pro se petition for a writ of habeas corpus pursuant
                                  12
Northern District of California
 United States District Court




                                       to 28 U.S.C. § 2254. He has paid the full filing fee.
                                  13
                                               The rules governing relief under 28 U.S.C. § 2254 require a person in custody pursuant to
                                  14
                                       the judgment of a state court to name the “‘state officer having custody’” of him as the respondent.
                                  15
                                       Ortiz-Sandoval v. Gomez, 81 F.3d 891, 894 (9th Cir. 1996) (quoting Rule 2(a) of the Rules
                                  16
                                       Governing Habeas Corpus Cases Under Section 2254). This person typically is the warden of the
                                  17
                                       facility in which the petitioner is incarcerated. See Stanley v. California Supreme Court, 21 F.3d
                                  18
                                       359, 360 (9th Cir. 1994). Failure to name the petitioner’s custodian as a respondent deprives
                                  19
                                       federal courts of personal jurisdiction, see id., but the allegations of the petition are to be liberally
                                  20
                                       construed when considering whether the proper respondent has been named, see Belgarde v.
                                  21
                                       Montana, 123 F.3d 1210, 1214 (9th Cir. 1997). The “‘state officer having custody’” also may
                                  22
                                       include “‘the chief officer in charge of state penal institutions.’” Ortiz-Sandoval, 81 F.3d at 894
                                  23
                                       (quoting Rule 2(a) advisory committee’s note).
                                  24
                                               Here, Petitioner has named as Respondent George Jaime, the warden of the California City
                                  25
                                       Correctional Facility. However, the proper respondent should be “‘the chief officer in charge of
                                  26
                                       state penal institutions,’” who has “custody” of Petitioner, a parolee. See Rule 2(a) advisory
                                  27
                                       committee’s note; Fed. R. Civ. P. 19(a). Accordingly, Secretary of CDCR Ralph Diaz is named as
                                  28
                                   1   the respondent in this action in place of Warden Jaime. See Ortiz-Sandoval, 81 F.3d at 894.

                                   2           It does not appear from the face of the petition that it is without merit. Good cause

                                   3   appearing, the Court hereby issues the following orders:

                                   4           1.     The Clerk of the Court shall serve a copy of this Order and the petition and all

                                   5   attachments thereto upon Respondent and Respondent’s attorney, the Attorney General of the

                                   6   State of California. The Clerk shall also serve a copy of this Order on Petitioner at his current

                                   7   address.

                                   8           2.     Respondent shall file with this Court and serve upon Petitioner, within sixty (60)

                                   9   days of the issuance of this Order, an Answer conforming in all respects to Rule 5 of the Rules

                                  10   Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be issued.

                                  11   Respondent shall file with the Answer a copy of all portions of the relevant state records that have

                                  12   been transcribed previously and that are relevant to a determination of the issues presented by the
Northern District of California
 United States District Court




                                  13   petition.

                                  14           3.     If Petitioner wishes to respond to the Answer, he shall do so by filing a Traverse

                                  15   with the Court and serving it on Respondent within sixty (60) days of his receipt of the Answer.

                                  16   Should Petitioner fail to do so, the petition will be deemed submitted and ready for decision sixty

                                  17   (60) days after the date Petitioner is served with Respondent’s Answer.

                                  18           4.     Respondent may file with this Court and serve upon Petitioner, within sixty (60)

                                  19   days of the issuance of this Order, a motion to dismiss on procedural grounds in lieu of an

                                  20   Answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing Section

                                  21   2254 Cases. If Respondent files such a motion, Petitioner shall file with the Court and serve on

                                  22   Respondent an opposition or statement of non-opposition to the motion within sixty (60) days of

                                  23   receipt of the motion, and Respondent shall file with the Court and serve on Petitioner a reply

                                  24   within fourteen (14) days of receipt of any opposition.

                                  25           5.     It is Petitioner’s responsibility to prosecute this case. Petitioner must keep the

                                  26   Court and Respondent informed of any change of address and must comply with the Court’s

                                  27   orders in a timely fashion. Pursuant to Northern District Local Rule 3-11 a party proceeding pro

                                  28   se whose address changes while an action is pending must promptly file a notice of change of
                                                                                         2
                                   1   address specifying the new address. See L.R. 3-11(a). The Court may dismiss a pro se action

                                   2   without prejudice when: (1) mail directed to the pro se party by the Court has been returned to the

                                   3   Court as not deliverable, and (2) the Court fails to receive within sixty days of this return a written

                                   4   communication from the pro se party indicating a current address. See L.R. 3-11(b); see also

                                   5   Martinez v. Johnson, 104 F.3d 769, 772 (5th Cir. 1997) (Rule 41(b) applicable in habeas cases).

                                   6          Petitioner must also serve on Respondent’s counsel all communications with the Court by

                                   7   mailing a true copy of the document to Respondent’s counsel.

                                   8          6.      Upon a showing of good cause, requests for a reasonable extension of time will be

                                   9   granted provided they are filed on or before the deadline they seek to extend.

                                  10          7.      Secretary of CDCR Ralph Diaz is substituted as Respondent pursuant Rule 2(a) of

                                  11   the Rules Governing Habeas Corpus Cases Under Section 2254.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: March 9, 2020                             ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                  14                                                    United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
